Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10864102 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-18 and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a human interface device configured to be coupled to a trunk having a frame compliant in a transverse plane, said frame deforms in the transverse plane and an area of said fabric will be pushed against the person’s lower back conforming to a shape of the lower back of said person, wherein when said human interface device is worn by said person, a weight of a load coupled to or supported by said frame will be partially supported by a friction force between the area of said fabric which is pushed against the person’s lower back, and the person’s lower back allowing said person to carry said load, said frame comprising a load bearing structure configured to reduce a deformation 
With respect to claim 14, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a human interface device configured to be coupled to a person to support a shielding apron having a frame compliant in a transverse plane configurable to support the shielding apron wherein said frame comprises a structural frame configured to stay above the person's shoulders and transfer at least a portion of a weight of the shielding apron to the frame: a belt configured to be coupled to said frame and secure the frame to the person, wherein when the belt is worn by the person, the frame deforms in the transverse plane conform to a shape of the lower back of the person, and wherein when the human interface device is worn by the person, at least a portion of the weight of the shielding apron is transferred to the person, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 22, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a human interface device configured to be coupled to a person to support a shielding apron having a frame to support a shielding apron, wherein said frame comprises a structural frame configured to stay above the person's shoulders and transfer at least a portion of a weight of the shielding apron to the frame: a belt configured to couple the frame to the person; and a fan coupled to said frame to provide airflow; wherein when the human interface device is coupled to the person, at least a portion of the weight of the shielding apron is transferred to the person and the fan .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TARLA R PATEL/Primary Examiner, Art Unit 3786